Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement  
Acknowledgement is made of applicant’s amendment made on 03/16/2022. Applicant’s submission filed has been entered and made of record.
Status of the Claims
Claims 1-8 and 10-15 are pending. 
Examiner’s Amendment
An examiner's amendment is applied to claim 10 as follow:
11. (currently amended) The system of claim [9] 1, wherein the rules being are created independently to the database to predict a syntactic meaning and a semantic meaning of the corpus of sentences without referring to the database.
13. (currently amended) The system of claim [9] 1, wherein the syntactical feature of each word in the corpus of sentences is set as the syntactic meaning based on the lexical features of the sentences in the corpus of sentences and a generic placeholder is assigned for the syntactical feature such that the generic placeholder is replaced with a different word having the same syntactical feature.
Authority for the examiner’s amendment was granted by applicant’s representative Geoffrey K. Pechie in an interview dated 3/23/2022. 

Allowable Subject Matter
In view of the filing and approval of terminal disclaimer on 3/16/2022 regarding US 10380258 B2, double patenting rejection under US 10380258 B2 in view of US 2004/0181390 A1 and US 2005/0137855 A1 has been withdrawn. Accordingly, Claims 1-8 and 10-15 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be labeled “comments on statement of reasons for allowance”. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        03/23/2022